DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Procedural Summary
This is responsive to the claims filed 07/07/2021. 
The Examiner acknowledges the preliminary amendment filed on 07/07/2021 in which claim amendments were submitted. 
Claims 2-17 are pending. 
The Drawings filed on 09/14/2021 are noted. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the remote computing devices".  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 2-9 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-7 of prior U.S. Patent No. 11,055,967. This is a statutory double patenting rejection.  The claim comparisons are seen below in the chart.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 10-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11,055,967. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of the ‘967 patent teaches narrower limitations of Claim 10 in the present application. The difference between the application claim 10 and the patent claim 1 lies in the fact that the patent claim includes more elements and is thus much more specific. Thus the invention of claim 1 of the patent is in effect a “species” of the “generic” invention of the application claim 10. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since application claim 10 is anticipated by claim 1 of the patent, it is not patentably distinct from claim of the patent. Dependent claims 11-17 are also rejected due to their dependency of rejected independent claims. The claim comparisons are seen below in the chart.

Instant Application 17/361,769
U.S. Patent 11,055,967
2. (new) An apparatus comprising: at least one processor configured to control: determining a first target odds for a first group of participants of participants in a race; determining a second target odds for a second group of participants of the participants in the race; while the race is occurring and a betting window for wagering on the race is open, in real time: monitoring, over a communication network, from a remote computing device, current odds of winning the race respectively of the participants in the race, in which the current odds are determined in real time from given wagers over the communication network placed at respective given computing devices while the race is occurring and the betting window is open, assigning the participants in the race to respective groups of a set of three groups including the first group, the second group and a third group, based on the current odds respectively of the participants, wherein the assigning includes adding (i) a favorite participant of the participants to the first group, (ii) a longshot participant of the participants to the third group, (iii) a first set of the participants to the first group such that first collective odds of the first set combined with the favorite participant approximate the first target odds, and (iv) a second set of participants to the second group such that second collective odds of the second set approximates the second target odds, presenting, over the communication network, at displays respectively of second computing devices of respective users, the first group, second group, and third group for wagering, in which the first group, second group and third group are presented respectively as a red roulette option, as a black roulette option and as a green roulette option; 2 12-2347-CIP-Cl_210707_PrelimAmendmentPATENTApplication Serial No.: 17/361,769 Attorney Docket No.: 12-2347CIP-C1 in which presenting the first group, the second group, and the third group at the displays respectively of the second computing devices includes in real time updating the displays respectively of the second computing devices to display current first participants, current second participants and current third participants assigned respectively to the first group, the second group and the third group, based on the current odds respectively of the participants, receiving, over the communication network, from a first computing device of the remote computing devices, a first wager on a first given group of the set of three groups, in which the first wager wins if any of the participants of the first given group reaches a designated point in the race first, and receiving, over the communication network, from a second computing device of the second computing devices, a second wager on a second given group of the set of three groups other than the first given group, in which the second wager wins if any one of participants of the second given group reaches the designated point first; determining which one group of the set of three groups is a winning group for the race based on at least one finishing position of at least one of the participants thereof at the designated point; and facilitating payments for wagers made on the winning group in response to determining that the one group is the winning group.  
3. (new) The apparatus of claim 2, in which the first set is a non-null set.  
4. (new) The apparatus of claim 2, in which the first target odds includes even money odds.  
5. (new) The apparatus of claim 2, in which the race includes a horse race.  
6. (new) The apparatus of claim 2, in which the collective odds of the first set and the second set include morning line odds.  
7. (new) The apparatus of claim 2, in which the collective odds of the first set and the second set include actual odds and in which users are allowed to wager before the groups are set.  
8. (new) The apparatus of claim 2, in which adding the second set includes referencing a table of odds to determine which participants to add.  
9. (new) The apparatus of claim 2, in which the collective odds of the first set and the second set include actual odds.  
10. (new) A method comprising: controlling, by at least one processor: determining a first target odds for a first group of race participants in a race; determining a second target odds for a second group of race participants in the race; while the race is occurring and a betting window for wagering on the race is open, in real time: monitoring, over a communication network, from a remote computing device, current odds of winning the race respectively of the participants in the race, in which the current odds are determined in real time from given wagers over the communication network placed at respective given computing devices while the race is occurring and the betting window is open, assigning the participants in the race to respective groups of a set of three groups including the first group, the second group and a third group, based on the current odds respectively of the participants, wherein the assigning includes adding (i) a favorite participant of the participants to the first group, (ii) a longshot participant of the participants to the third group, (iii) a first set of the participants to the first group such that first collective odds of the first set combined with the favorite participant approximate the first target odds, and (iv) a second set of participants to the second group such that second collective odds of the second set approximates the second target odds, and presenting, over the communication network, at displays respectively of second computing devices of respective users, the first group, second group, and third group for wagering by users, in which presenting the first group, second group and third group includes 4 12-2347-CIP-Cl_210707_PrelimAmendmentPATENTApplication Serial No.: 17/361,769 Attorney Docket No.: 12-2347CIP-C1 presenting the first group as a red roulette option, presenting the second group as a black roulette option and presenting the third group as a green roulette option; and determining a winning group based on determining which of at least one of the participants reaches a designated point in the race first.  
11. (new) The method of claim 10, in which the first set is a non-null set.  
12. (new) The method of claim 10, in which the first target odds includes even money odds.  
13. (new) The method of claim 10, in which the race includes a horse race.  
14. (new) The method of claim 10, in which the collective odds of the first set and the second set include morning line odds.  
15. (new) The method of claim 10, in which the collective odds of the first set and the second set include actual odds and in which users are allowed to wager before the groups are set.  
16. (new) The method of claim 10, in which adding the second set includes referencing a table of odds to determine which participants to add.  
17. (new) The method of claim 10, in which the collective odds of the first set and the second set include actual odds.

1. An apparatus comprising: at least one processor configured to control: determining a first target odds for a first group of participants of participants in a race; determining a second target odds for a second group of participants of the participants in the race; while the race is occurring and a betting window for wagering on the race is open, in real time: monitoring, over a communication network, from a remote computing device, current odds of winning the race respectively of the participants in the race, in which the current odds are determined in real time from given wagers over the communication network placed at respective given computing devices while the race is occurring and the betting window is open, assigning the participants in the race to respective groups of a set of three groups including the first group, the second group and a third group of participants, based on the current odds respectively of the participants, wherein the assigning includes adding (i) a favorite participant of the participants to the first group, (ii) a longshot participant of the participants to the third group of race participants, (iii) a first set of the participants to the first group such that first collective odds of the first set combined with the favorite participant approximate the first target odds, and (iv) a second set of participants to the second group such that second collective odds of the second set approximates the second target odds, presenting, over the communication network, at displays respectively of second computing devices of respective users, the first group, the second group, and the third group for wagering, in which the first group, the second group and the third group are presented respectively as a red roulette option, as a black roulette option and as a green roulette option, in which presenting the first group, the second group, and the third group at the displays respectively of the second computing devices includes in real time updating the displays respectively of the second computing devices to display current first participants, current second participants and current third participants assigned respectively to the first group, the second group and the third group, based on the current odds respectively of the participants, receiving, over the communication network, from a first computing device of the computing devices, a first wager on a first given group of the set of three groups, in which the first wager wins if any of the participants of the first given group reaches a designated point in the race first, and receiving, over the communication network, from a second computing device of the computing devices, a second wager on a second given group of the set of three groups other than the first given group, in which the second wager wins if any one of participants of the second given group reaches the designated point first; determining which one group of the set of three groups is a winning group for the race based on at least one finishing position of at least one of the participants thereof at the designated point; and facilitating payments for wagers made on the winning group in response to determining that the one group is the winning group.
2. The apparatus of claim 1, in which the first set is a non-null set.
3. The apparatus of claim 1, in which the first target odds includes even money odds.
4. The apparatus of claim 1, in which the race includes a horse race.
5. The apparatus of claim 1, in which the collective odds of the first set and the second set include morning line odds.
6. The apparatus of claim 1, in which the collective odds of the first set and the second set include actual odds and in which users are allowed to wager before the set of three groups is set.
7. The apparatus of claim 1, in which adding the second set includes referencing a table of odds to determine which participants to add.




Conclusion
Claims 2-17 are examined above. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419. The examiner can normally be reached M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715